DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 212, 216.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of drive members” and “plurality of drive shafts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/8/11 of U.S. Patent No. 9,597,104, and claims 1/14 of U.S. Patent No. 10,918,364 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘104 patent and the ‘364 patent are narrower than the claims in the instant application and therefore anticipate the claims in the instant application.
Claims 20-27 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7/9-13/15-20 of U.S. Patent No. 10,918,364 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘364 patent are narrower than the claims in the instant application and therefore anticipate the claims in the instant application.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,629,633 in view of Malackowski (U.S. Patent 8,035,487,).
The claims of the ‘633 patent contain all of the features of claims 1-20 of the instant application, excepting for those limitations including a circuit board supported in the housing and storing a specific designation for which rotational input received from the surgical device performs a specific function in the adapter assembly. 
Attention is brought to the Malackowski reference, which teaches this feature in col. 26, lines 56-66. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the surgical assembly adapter of Patent 9,629,633 to include a circuit board supported in the housing and storing a specific designation for which rotational input received from the surgical device performs a specific function in the adapter assembly, as taught by Malackowski, because the electrical operation setting of Malackowski removes a source of human error in operating rooms (col. 2, lines 25-29).
Claims 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,561,417 in view of Malackowski (cited above). 
Claims 1 and 14 of the ‘417 patent contain all of the features of claims 19 and 28 of the instant application, excepting for those limitations including a circuit board supported in the housing and storing a specific designation for which rotational input received from the surgical device performs a specific function in the adapter assembly. 
Attention is brought to the Malackowski reference, which teaches this feature in col. 26, lines 56-66. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the surgical assembly adapter of copending application 14/550,183 to include a circuit board supported in the housing and storing a specific designation for which rotational input received from the surgical device performs a specific function in the adapter assembly, as taught by Malackowski, because the electrical operation setting of Malackowski removes a source of human error in operating rooms (col. 2, lines 25-29).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryant (U.S. Patent Application Publication No. 2012/0104071) hereinafter referred to as Bryant; in view of Malackowski (U.S. Patent Application Publication No. 2004/0267297) hereinafter referred to as Malackowski.
Regarding claim 19, Bryant teaches an electromechanical surgical system (Fig. 1) comprising: 
an end effector including a plurality of drive members (¶¶[0010-0011] first and second drive members of end effector); 
a surgical device including a plurality of drive shafts (¶[0009] first and second drive shafts of the powered actuator device); and 
an adapter assembly configured to couple to the surgical device and the end effector (¶[0008]), the adapter assembly including: 
a plurality of drive assemblies interconnecting the plurality of drive shafts and the plurality of drive members, such that actuation of one drive shaft of the plurality of drive shafts actuates a corresponding one drive member of the plurality of drive members (¶¶[0013-0014]).
Bryant does not teach a memory storing a specific designated function for each drive assembly of the plurality of drive assemblies.
Attention is brought to the Malackowski reference, which teaches an adapter assembly comprising a memory (¶[0144] element 64, chip) storing a specific designated function for each drive assembly of the plurality of drive assemblies (¶¶[0144-0145], see also, chip in linkage/intermediate element ¶[0181]).
 It would have been obvious to one of ordinary skill in the art at the time of invention to modify the surgical assembly adapter of Bryant to include a memory, storing a specific designation for which rotational input received from the surgical device performs a specific function in the adapter assembly, as taught by Malackowski, because the electrical operation setting of Malackowski removes a source of human error in operating rooms (¶[0087]).
Regarding claim 20, Bryant as modified teaches the electromechanical surgical system according to claim 19.
Malackowski further teaches wherein the memory further stores at least one operating parameter pertaining to the adapter assembly (¶[0181-0182]).
Regarding claim 21, Bryant as modified teaches the electromechanical surgical system according to claim 20.
Malackowski further teaches, wherein the at least one operating parameter is at least one of dimensions of the adapter assembly, or a maximum force that can be delivered from the surgical device to the adapter assembly (¶[0182]).
Regarding claim 22, Bryant as modified teaches the electromechanical surgical system according to claim 19.
Malackowski further teaches wherein the memory further stores identification information relating to the adapter assembly (¶[0068]).
Regarding claim 23, Bryant as modified teaches the electromechanical surgical system according to claim 22.
Malackowski further teaches wherein the identification information includes at least a model number and a serial number (¶[0045], ¶[0068], Fig. 4).
Regarding claim 24, Bryant as modified teaches the electromechanical surgical system according to claim 19.
Malackowski further teaches wherein the memory further stores life-cycle information pertaining to the adapter assembly (¶[0086], ¶[0089]).
Regarding claim 25, Bryant as modified teaches the electromechanical surgical system according to claim 24.
Malackowski further teaches wherein the life cycle information includes an assembly date of the adapter assembly (¶¶[0085-0086] total time used from when the end effector is attached to the assembly).
Regarding claim 26, Bryant as modified teaches the electromechanical surgical system according to claim 19.
Malackowski further teaches wherein the adapter assembly further includes at least one electrical contact configured to interface with the surgical device (see Fig. 20, ¶[0129]).
It would further have been obvious to incorporate electrical connections into the adapter of Bryant, because Malackowski teaches that the electrical operation setting by way of these electrical linkages removes a source of human error in operating rooms (Malackowski, ¶[0087], ¶[0129]).
Regarding claim 27, Bryant, as modified by Malackowski teaches the electromechanical surgical system according to claim 19.
Bryant further teaches wherein each drive assembly of the plurality of drive assemblies includes a first end that is releasably connectable to one drive shaft of the plurality of drive shafts and a second end that is releasably connectable to one drive member of the plurality of drive members (¶[0027]).
Regarding claims 28-35, the claims are directed to a surgical system comprising substantially the same subject matter as claims 19-27 and are rejected under substantially the same sections of Bryant and Malackowski.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S/           Examiner, Art Unit 3792          

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792